                            LN{ITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   ABILENE DIVISION

RICHARD LEON CRAYTON,

       Plaintiff,

                                                                  No. 1:18-CV-083

ANDREWM. SAUL,
COMMISSIONER OF SOCIAL
SECURITY,

       Defendant

       ORDER ADOPTING TI{E T]NITED STATES MAGISTRATE JUDGE'S
                  REPORT AND REC OMMENDATION

       Richard Crayton, pulsuant to 42 U.S.C.        0   a05(g), appeals fiom the Commissioner of

Social Security's denial ofhis application for disability insurance benefits and supplemental

security income. United States Magistrate Judge Hal R. Ray, Jr. entered a Report and

Recommendation on September 6, 201,9. Any pafiy objecting to a Magistrate Judge's

Report and Recommendation must file specific written objections within 14 days after being

seryedwithacopy.      See28   U.S.C.$636OX1); Fed.R.Civ.P.72b). ThetimeforCrayton

to object to the Repoft and Recommendation has now expired, and no objections were filed.

       When reviewing the denial of Social Security benefits, Fifth Circuit precedent

provides that courts must not re-weigh evidence, try questions de novo, or substitute their

own judgment for that of the Commissioner. Masterson v. Bamhart,309 F.3d267,272 (sth

Cn. 2002); Netuton   v. Apfel, 209 F   .3d 448, 452 (sth Cit. 2000). Magistrate Judge Ray

properly applied these standards in the Report and Recommendation- The Court accepts

the findings and conclusions of the Magistrate Judge and adopts them as its own. This

action is dismissed with prejudice.
So ordered

Dated: September 25, 2019




                            J          SLEY HENDRIX
                                ITED STATES DISTRICT JUDGE
